Fourth Court of Appeals
                                San Antonio, Texas
                                       July 20, 2016

                                   No. 04-16-00425-CV

                       IN THE INTEREST OF S.A.M.W., a Child

               From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 10-1774-CV
                        Honorable Robin V. Dwyer, Judge Presiding

                                         ORDER

       The appeal is DISMISSED. Because appellant is indigent, no costs of this appeal are
assessed.

      It is so ORDERED on July 20, 2016.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of July, 2016.

                                              _____________________________
                                              Keith E. Hottle, Clerk